This is a suit for $113.85 made up of a promissory note for $100, loan of money of $12 and an open account of $1.85. The defense is a plea of payment.
There was judgment below in favor of defendant dismissing plaintiff's demand.
The effect of a plea of payment is an admission of the debt. Louisiana Tire Co. v. Todd, 8 La.App. 676, 677. The manner in which the payment is claimed to have been effected was by the delivery of a quantity of ice at the rate of 15 cents per 100 pounds. The plaintiff admits that all of the ice said to have been delivered by the defendant was received by it and that it amounted to a sum in excess of the amount sued for. It is claimed, however, that the agreement to accept ice in payment referred to a debt due by Charles Pisciotta, the son of the defendant, Louis Pisciotta, and not to the debt due by defendant, Louis Pisciotta.
The evidence on this question of fact is, as might be expected, conflicting, plaintiff's bookkeeper supporting the affirmative and defendant and his son the negative. It is purely a question of fact depending entirely upon the credibility of witnesses. We see no manifest error in the conclusion of the trial court, consequently, for the reasons assigned, the judgment appealed from is affirmed.
Affirmed.